DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 5/19/2021 in which Applicant lists claim 9 as being cancelled, claims 2, 5-7, 11-12 and 14-16 as being original, and claims 1, 3-4, 8, 10 and 13 as being currently amended. It is interpreted by the examiner that claims 1-8 and 10-16 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 5/19/2021 are accepted. The rejections of the claims made under 35 USC 112(b) and cited in the office action mailed 2/19/2021 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see page 7 of the remarks, filed 5/19/2021, with respect to the amendments to overcome the rejections under 112(b) have been fully considered and are persuasive.  The rejections of the claim are hereby withdrawn. 
Allowable Subject Matter
Claims 1-8 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

a variably adjustable beam deflection unit;
wherein the illumination beam path is configured to image at least one point of the light distribution and at least one respective point of the focus on one another;
wherein the beam deflection unit is arranged in the conjugate pupil plane and an intermediate image lies optically between the microscope objective and the scan optics;
wherein the optical system is configured so that the illumination beam path is collimated in the conjugate pupil plane;
wherein a converging optics is optically arranged between the beam deflection unit and the light source, said converging optics focusing the collimated beam coming from the beam deflection unit into a second intermediate image; and
wherein the scan optics and the converging optics are displaceable along an optical axis of the illumination beam path, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 2-8 and 10-16 depend from claim 1, and therefore are allowable for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Derek S. CHAPEL
Primary Examiner
Art Unit 2872